UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6639



WILLIAM THOMAS BARNES,

                                              Plaintiff - Appellant,

          versus


DOUGLAS HARRIS, Sgt.; G. J. BRANKER, Captain;
JAMES B. FRENCH, Warden; W. E. MCMICHAEL, JR.;
FAY LASSITER; KEITH HESTER; GARY T. DIXON;
LYNN PHILLIPS; FRANKLIN FREEMAN,

                                              Defendants- Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-96-596)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Thomas Barnes, Appellant Pro Se. William Dennis Worley,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Thomas Barnes appeals the district court’s order

denying   relief   on   his   42   U.S.C.A.   §   1983   (West   Supp.   1998)

complaint. We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Barnes v. Harris, No. CA-96-596 (E.D.N.C. Apr. 3,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                      2